Title: To Thomas Jefferson from James Thomson Callender, 16 November 1799
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Nov. 16. 1799.

I Gave Mr. Jefferson, Some days ago, from p. 9 to p. 48 inclusive of The Prospect, to be Sent to you. Having the opportunity of a private hand, I now Send forward 16 additional pages. There is much bad print in it.
I inclose the Copy of a plan which has ocurred here to Mr. James Lyon, and which if conducted with taste and perseverance, bids fairer than any other which I have yet seen, to shed the necessary rays of light over our political Atmosphere, at a trifling expence.
I am Sir with respect Your very obliged humble Servt

Jas. T. Callender.

 